F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         JAN 27 2003
                                    TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


DANIEL R. ROYSE,

          Plaintiff - Appellant,

v.
                                                       No. 02-3332
MARILYN SCAFE, Chairman, Kansas
                                                D.C. No. 01-CV-3370-GTV
Parole Board; LARRY WOODWARD,
                                                       (D. Kansas)
Vice-Chairperson, Kansas Parole
Board; BEN BURGESS, Member of
Kansas Parole Board; CARL
CUSHINBERRY, Member of Kansas
Parole Board,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiff-Appellant Daniel Royse, proceeding pro se and in forma pauperis,

appeals the district court’s dismissal of his 42 U.S.C. § 1983 civil rights

complaint. This court exercises jurisdiction pursuant to 28 U.S.C. § 1291 and

affirms.

      In his complaint, Royse alleged that the application to him of an amended

Kansas state statute setting intervals for parole hearings violated the Ex Post

Facto Clause because the statute was not in effect at the time he committed his

crime. He further alleged that he was denied due process and equal protection

when a member of the parole board inquired as to his sexual orientation during a

parole hearing on July 12, 2001. As to these claims, Royse sought an

“[i]njunction ordering the Kansas Parole Board to immediately reconsider

plaintiff’s parole hearing decision, and base this decision on objective, factual

criteria.” Finally, Royse further alleged a conspiracy among the members of the

parole board to deny him his civil rights.

      Applying those factors set out by the Supreme Court in Garner v. Jones,

529 U.S. 244 (2000), the district court dismissed with prejudice Royse’s ex post

facto claim. In so doing, the district court noted that its resolution of the claim

was entirely consistent with this court’s treatment of an essentially identical claim


                                          -2-
in an unpublished disposition. See Berry v. Scafe, 16 Fed. Appx. 948 (10th Cir.

2001). The district court dismissed Royse’s due process and equal protection

claims without prejudice, concluding that under binding Tenth Circuit precedent,

Royse was obligated to raise the claims in a habeas petition. See Herrera v.

Harkins, 949 F.2d 1096, 1097 (10th Cir. 1991) (“To challenge a constitutional

defect in an individual parole hearing, where the remedy lies in providing a new

parole hearing, a prisoner must file a habeas petition.”). Finally, the district court

dismissed Royse’s conspiracy claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) as

malicious because the conclusory allegations of conspiracy set out in Royse’s

complaint were clearly insufficient to state a civil rights claim. See Durre v.

Dempsey, 869 F.2d 543, 545 (10th Cir. 1989).

      On appeal, Royse does not challenge the district court’s resolution of his

conspiracy claim. Instead, he asserts that the district court erred in concluding

that the application of the amended statute to him did not violate the Ex Post

Facto Clause and in concluding that he must raise his equal protection and due

process claims in a habeas petition. Upon thorough consideration of Royse’s

brief and contentions on appeal and de novo review of the district court’s order

and entire record, we affirm for substantially those reasons set out in the district




                                          -3-
court’s order dated August 21, 2002. The judgment of the United States District

Court for the District of Kansas is hereby AFFIRMED.

                                     ENTERED FOR THE COURT



                                     Michael R. Murphy
                                     Circuit Judge




                                       -4-